UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2013. o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 333-149158 LIVEWIRE ERGOGENICS INC. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 26-1212244 (I.R.S. Employer Identification No.) 24845 Corbit Place Yorba Linda, CA 92887 (Current Address of Principal Executive Offices) 714-940-0155 (Issuer Telephone Number) Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, Par Value $0.0001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d)of the Exchange Act. Yeso Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Rule405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.: Large Accelerated Filer o Accelerated Filer o Smaller Reporting Company x Non-Accelerated Filer o (Do not check of a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes No X The issuer’s revenues for its most recent fiscal year ended December 31, 2013, were $146,169 As of June 30, 2013, the aggregate market value of shares of the issuer’s common stock held by non-affiliates was approximately $1,373,000 based upon the closing bid price of $0.03 per share.Shares of the issuer’s common stock held by each executive officer and director have been excluded in that such persons may be deemed to be affiliates of the issuer. This determination of affiliate status is not necessarily a conclusive determination for other purposes. At April 8, 2014, there were 131,120,297 shares of $0.0001 par value common stock issued and outstanding. 1 Table of Contents TABLE OF CONTENTS ITEM NUMBER CAPTION PAGE PART I ITEM 1. Business 3 ITEM 1A. Risk Factors 3 ITEM 1B. Unresolved Staff Comments 5 ITEM 2. Properties 5 ITEM 3. Legal Proceedings 6 ITEM 4. Mine Safety Disclosures 6 PART II ITEM 5. Market for Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 6 ITEM 6. Selected Financial Data 6 ITEM 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 7 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 11 ITEM 8. Financial Statements and Supplementary Data 12 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 13 ITEM 9A. Controls and Procedures 13 ITEM 9B. Other Information 14 PART III ITEM 10. Directors, Executive Officers and Corporate Governance 14 ITEM 11. Executive Compensation 17 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 18 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 19 ITEM 14. Principal Accountant Fees and Services 19 PART IV ITEM 15. Exhibits and Financial Statement Schedules 20 2 Table of Contents Item 1 – BUSINESS History The Company was formed in Nevada on October 9, 2007 under the name Semper Flowers, Inc.On May 15, 2009, the Company changed its name to SF Blu Vu, Inc.On September 20, 2011, the Company changed its name to LIVEWIRE ERGOGENICS INC. Under the Purchase Agreement dated June 30, 2011 (the “Purchase Agreement”) with LIVEWIRE MC2, LLC, a California limited liability company, (“LiveWire MC2”) and the selling members of LiveWire MC2 (“Selling Members”), the Company issued 36,000,000 (30,000,000 shares pre stock split of 1 additionalshare for every five shares held) shares of common stock to the Selling Members in exchange for 100% of LiveWire MC2.As such, LiveWire MC2 became a wholly owned subsidiary of the Company. The Purchase Agreement has been accounted for as a reverse acquisition under the purchase method for business combinations, and accordingly the transaction has been treated as a recapitalization of LiveWire MC2, with LiveWire MC2 as the accounting acquirer and the Company as the accounting acquiree. For legal purposes LiveWire MC2 is the legal acquiree and the Company is the legal acquirer and surviving corporation.The shares issued are treated as being issued for cash and are shown as outstanding for the period presented in the same manner as for a stock split.The Company was a shell prior to the merger, having no significant assets or liabilities, and seeking a viable business to acquire. Item 1A - RISK FACTORS Management of the Company intends for the Company and its wholly owned subsidiary LIVEWIRE MC2, LLC, a California limited liability company, (“LiveWire MC2”) to become a profitable entity with its focus on providing Chewable Energy Supplements and other functional foods as determined by needs.The risks and uncertainties described below may affect the business, financial condition or operating results: THE COMPANY IS SUBJECT TO THE RISKS INHERENT IN THE CREATION OF A NEW BUSINESS. The Company is subject to substantially all the risks inherent in the creation of a new business. As a result of its small size and capitalization and limited operating history, the Company is particularly susceptible to adverse effects of changing economic conditions and consumer tastes, competition, and other contingencies or events beyond the control of the Company. It may be more difficult for the Company to prepare for and respond to these types of risks and the risks described elsewhere than for a company with an established business and operating cash flow. OUR REVENUE GROWTH RATE DEPENDS PRIMARILY ON OUR ABILITY TO EXECUTE OUR BUSINESS PLAN. We may not be able to adequately generate and adhere to the goals, objectives, strategies and tasks as defined in our business plan. ANY FAILURE TO MAINTAIN ADEQUATE GENERAL LIABILITY, COMMERCIAL, AND SERVICE LIABILITY INSURANCE COULD SUBJECT US TO SIGNIFICANT LOSSES OF INCOME. Any general, commercial and/or service liability claims will have a material adverse effect on our financial condition. COMPETITORS WITH MORE RESOURCES MAY FORCE US OUT OF BUSINESS. We will compete with many well-established companies such as FRS Healthy Energy, ToGo Brands, Clif Bar, GU Energy Labs, and EN-R-G Foods Inc. Indirect competitors include Red Bull, Monster, and 5-Hour Energy. Aggressive pricing by our competitors or the entrance of new competitors into our markets could reduce our revenue and profit margins. LIMITED OPERATING HISTORY, INITIAL OPERATING LOSSES. The Company is presently a development stage Company with limited operating history and only nominal capital. Additionally, though the Management Team has varied and extensive business backgrounds and technical expertise, they have little substantive prior working running energy chew operations.Because of the limited operating history, it is very difficult to evaluate the business and the future prospects. The Company will encounter risks and difficulties.If objectives are not achieved, the Company may not realize sufficient revenues or net income to succeed. THE COMPANY MAY USE MORE CASH THAN GENERATED. The company anticipates using standard financing models and credit facilities.The Company may experience negative operating cash flows for the foreseeable future. The Company may need to raise additional capital in the future to meet the operating and investing cash requirements. The Company may not be able to find additional financing, if required, on favorable terms or at all. If additional funds are raised through the issuance of equity, equity-related or debt securities, these securities may have rights, preferences or privileges senior to those of the rights of the common stock holders who may experience additional dilution to their equity ownership. 3 Table of Contents NO ASSURANCE OF PROFITABILITY. The Company has generated revenues from operations.There can be no assurance that the Company will be profitable. DEPENDENCE ON MANAGEMENT. The Company will rapidly and significantly expand its operations and anticipates that significant expansion of its operations, including administrative facilities, will continue to be required in order to address potential market opportunities. The rapid growth will place, and is expected to continue to place, a significant strain on the Company’s management, operational, and financial resources. The Company's success is principally dependent on its current management personnel for the operation of its business. THE COMPANY MUST HIRE EXPERIENCED PERSONNEL, ACQUIRE EQUIPMENT AND EXPAND FACILITIES IN ANTICIPATION OF INCREASED BUSINESS. The Company may not be able to hire or retain qualified staff. If qualified and skilled staff are not attracted and retained, growth of the business may be limited. The ability to provide high quality service will depend on attracting and retaining educated staff, as well as professional experiences that is relevant to our market, including for marketing, technology and general experience in (manufacturing energy supplements). There will be competition for personnel with these skill sets. Some technical job categories may experience severe shortages in the United States. FAILURE TO MANAGE THE GROWTH COULD REDUCE REVENUES OR NET INCOME. Rapid expansion strains infrastructure, management, internal controls and financial systems. The Company may not be able to effectively manage the growth or expansion. To support growth, the Company plans to hire new employees. This growth may also strain the Company’s ability to integrate and properly train these new employees. Inadequate integration and training of employees may result in underutilization of the workforce and may reduce revenues or net income. THE COMPANY MAY ACQUIRE OTHER BUSINESSES OR PRODCUTS SUITABLE FOR THE COMPANY’S PLANNED EXPANSION; IF THIS HAPPENS, THE COMPANY MAY BE UNABLE TO INTEGRATE THEM INTO THE EXISTING BUSINESS, AND/OR MAY IMPAIR OUR FINANCIAL PERFORMANCE. If appropriate opportunities present themselves, the Company may acquire businesses, technologies, services or products that are believed to be strategically viable. There are currently no understandings, commitments or agreements with respect to any acquisition, aside from acquiring the necessary equipment to begin operations. FUTURE GOVERNMENT REGULATION MAY ADD TO OPERATING COSTS. The Company operates in an environment of uncertainty as to potential government regulation via (energy supplement manufacturing).We believe that we are not subject to direct regulation, other than regulations applicable to businesses generally. Laws and regulations may be introduced and court decisions may affect our business.Any future regulation may have a negative impact on the business by restricting the method of operation or imposing additional costs. OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM’S REPORT CONTAINS AN EXPLANATORY PARAGHRAPH WHICH HAS EXPRESSED SUBSTANTIAL DOUBT ABOUT OUR ABILITY TO CONTINUE AS A GOING CONCERN, WHICH MAY HINDER OUR ABILITY TO OBTAIN FUTURE FINANCING In their report dated April 14, 2014, our independent registered public accounting firm stated that our consolidated financial statements for the year ended December 31, 2013 were prepared assuming that we would continue as a going concern, and that they have substantial doubt about our ability to continue as a going concern. Our auditors' doubts are based on our recurring net losses, deficits in cash flows from operations and stockholders’ deficiency. We continue to experience net operating losses. Our ability to continue as a going concern is subject to our ability to generate a profit and/or obtain necessary funding from outside sources, including by the sale of our securities, or obtaining loans from financial institutions, where possible. Our continued net operating losses and our auditors' doubts increase the difficulty of our meeting such goals and our efforts to continue as a going concern may not prove successful. 4 Table of Contents NOTE: In addition to the above risks, businesses are often subject to risks not foreseen or fully appreciated by management. Item 1B – UNRESOLVED STAFF COMMENTS Smaller reporting companies are not required to provide the information required by this item. Item 2 – PROPERTIES The Company leases space at the two following locations: LiveWire Energy 1260 N. Hancock Street, Suite 105 Anaheim, CA 92807 Chief Operating Officer, Brad Nichols, works full time at this location. This location is 2,400 square feet of office space and is the Company’s headquarters for business operations, accounting and design.This space is shared with LiveWire Corp Communications, Inc. who operates a full time creative production shift during the overnight hours. This is our primary means for developing package, point of purchase displays (“POP”), and sales material designs. This facility does not have the necessary warehouse capabilities to store inventory or provide order fulfillment. LiveWire Energy 24845 Corbit Place Yorba Linda, CA 92887 Chief Executive Officer, Bill Hodson, works full-time at this location. This 60,000 square foot space serves as our manufacturing base, order processing and fulfillment facility. It has extensive office space and large warehouse areas. This location also acts as the base of operations for event and promotion efforts. The Company’s LiveWire vehicle is stored at this location and the space is shared with another organization. Part-time employees are used from time-to-time to satisfy order processing requirements and promotion events. Both facilities allow us to expand operations and add personnel as necessary in the future.Further, on an as needed basis, additional sales and business development efforts are performed by independent consultants located throughout the country. 5 Table of Contents Item 3 – Legal Proceedings The Company a party to any material pending legal proceedings and, to the best of our knowledge, no such action by or against the Company has been threatened. Item 4 – Mine Safety Disclosures Not applicable PART II Item 5 – Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities MarketInformation Our common stock has the trading symbol LVVV. *On September 20, 2011, the Company changed its name and on October 7, 2011, the Company’s common stock began trading under the symbol “LVVV”. High Low FISCAL YEAR ENDED December 31, 2013 Fourth Quarter $ $ Third Quarter $ $ Second Quarter $ $ First Quarter $ $ FISCAL YEAR ENDED December 31, 2012 Fourth Quarter $ $ Third Quarter $ $ Second Quarter $ $ First Quarter $ $ Holders We had more than 300 stockholders of record of our common stock as of March 31, 2014, including shares held in street name. Dividends We have not paid any cash dividends to stockholders.The declarationof any future cash dividendwill be at the discretionof our Boardof Directorsand will depend upon our earnings,if any, our capital requirementsand financialposition, generaleconomicconditionsand other pertinent factors. It is our present intention not to pay any cash dividends in the foreseeable future, but rather to reinvest earnings, if any, into our business. Securities Authorized For Issuance under Equity Compensation Plans We do not have any compensation plan under which equity securities are authorized for issuance. Item 6 – Selected Financial Data The Company is a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and is not required to provide the information required under this item. 6 Table of Contents Item 7 – Management’s Discussion and Analysis of Financial Condition and Results of Operation The following discussion and analysis should be read in conjunction with our financial statements. This discussion should not be construed to imply that the results discussed herein will necessarily continue into the future, or that any conclusion reached herein will necessarily be indicative of actual operating results in the future. We are engaged in the sale and marketing of energy chew products.Our product delivers a blend of ingredients that provides an energy boost similar to an energy drink, such as Red Bull or 5-Hour Energy, but is about the size of a Starburst candy.The product is not a gum; it dissolves quickly and is an alternative to drinks or shots. The accounting rules we are required to follow permit us to recognize revenue only when certain criteria are met. CRITICAL ACCOUNTING POLICIES The preparation of our consolidated financial statements in conformity with accounting principles generally accepted in the United States requires us to make estimates and judgments that affect our reported assets, liabilities, revenues, and expenses and the disclosure of contingent assets and liabilities. We base our estimates and judgments on historical experience and on various others assumptions we believe to be reasonable under the circumstances. Future events, however, may differ markedly from our current expectations and assumptions.While there are a number of significant accounting policies affecting our consolidated financial statements; we believe the following critical accounting policies involve the most complex, difficult and subjective estimates and judgments: Accounts Receivable – We evaluate the collectability of our trade accounts receivable based on a number of factors. In circumstances where we become aware of a specific customer’s inability to meet its financial obligations to us, a specific reserve for bad debts is estimated and recorded, which reduces the recognized receivable to the estimated amount we believe will ultimately be collected. In addition to specific customer identification of potential bad debts, bad debt charges are recorded based on our recent loss history and an overall assessment of past due trade accounts receivable outstanding. Inventories – Inventories are stated at the lower of cost to purchase and/or manufacture the inventory or the current estimated market value of the inventory. We regularly review our inventory quantities on hand and record a provision for excess and obsolete inventory based primarily on our estimated forecast of product demand, production availability and/or our ability to sell the product(s) concerned. Demand for our products can fluctuate significantly. Factors that could affect demand for our products include unanticipated changes in consumer preferences, general market and economic conditions or other factors that may result in cancellations of advance orders or reductions in the rate of reorders placed by customers and/or continued weakening of economic conditions. Additionally, management’s estimates of future product demand may be inaccurate, which could result in an understated or overstated provision required for excess and obsolete inventory. Long-Lived Assets –Management regularly reviews property and equipment and other long-lived assets, including certain definite-lived identifiable intangible assets, for possible impairment. This review occurs annually or more frequently if events or changes in circumstances indicate the carrying amount of the asset may not be recoverable. If there is indication of impairment of property and equipment or amortizable intangible assets, then management prepares an estimate of future cash flows (undiscounted and without interest charges) expected to result from the use of the asset and its eventual disposition. If these cash flows are less than the carrying amount of the asset, an impairment loss is recognized to write down the asset to its estimated fair value. The fair value is estimated at the present value of the future cash flows discounted at a rate commensurate with management’s estimates of the business risks. Revenue Recognition – We recognize revenue when persuasive evidence of an arrangement exists, delivery has occurred, the sales price is fixed or determinable and collectability is reasonably assured.Generally, ownership of and title to our products pass to customers upon delivery of the products to customers. Certain of our distributors may also perform a separate function as a co-packer on our behalf. In such cases, ownership of and title to our products that are co-packed on our behalf by those co-packers who are also distributors, passes to such distributors when we are notified by them that they have taken transfer or possession of the relevant portion of our finished goods. Net sales have been determined after deduction of promotional and other allowances in accordance with ASC 605-50. Amounts received pursuant to new and/or amended distribution agreements entered into with certain distributors, relating to the costs associated with terminating our prior distributors, are accounted for as revenue ratably over the anticipated life of the respective distribution agreement, generally 20 years. Management believes that adequate provision has been made for cash discounts, returns and spoilage based on our historical experience. Cost of Sales – Cost of sales consists of the costs of raw materials utilized in the manufacture of products, co-packing fees, repacking fees, in-bound freight charges, as well as certain internal transfer costs, warehouse expenses incurred prior to the manufacture of our finished products and certain quality control costs. Raw materials account for the largest portion of the cost of sales. Operating Expenses – Operating expenses include selling expenses such as distribution expenses to transport products to customers and warehousing expenses after manufacture, as well as expenses for advertising, commissions, sampling and in-store demonstration costs, costs for merchandise displays, point-of-sale materials and premium items, sponsorship expenses, other marketing expenses and design expenses. Operating expenses also include payroll costs, travel costs, professional service fees including legal fees, entertainment, insurance, postage, depreciation and other general and administrative costs. 7 Table of Contents Income Taxes – We utilize the liability method of accounting for income taxes as set forth in ASC 740. Under the liability method, deferred taxes are determined based on the temporary differences between the financial statement and tax basis of assets and liabilities using tax rates expected to be in effect during the years in which the basis differences reverse. A valuation allowance is recorded when it is more likely than not that some of the deferred tax assets will not be realized. In determining the need for valuation allowances we consider projected future taxable income and the availability of tax planning strategies. If in the future we determine that we would not be able to realize our recorded deferred tax assets, an increase in the valuation allowance would be recorded, decreasing earnings in the period in which such determination is made. We assess our income tax positions and record tax benefits for all years subject to examination based upon our evaluation of the facts, circumstances and information available at the reporting date. For those tax positions where there is a greater than 50% likelihood that a tax benefit will be sustained, we have recorded the largest amount of tax benefit that may potentially be realized upon ultimate settlement with a taxing authority that has full knowledge of all relevant information. For those income tax positions where there is less than 50% likelihood that a tax benefit will be sustained, no tax benefit has been recognized in the financial statements. Derivative Liabilities The Company assessed the classification of its derivative financial instruments as of December 31, 2012, which consist of convertible instruments and rights to shares of the Company’s common stock, and determined that such derivatives meet the criteria for liability classification under ASC 815. ASC 815 generally provides three criteria that, if met, require companies to bifurcate conversion options from their host instruments and account for them as free standing derivative financial instruments. These three criteria include circumstances in which (a) the economic characteristics and risks of the embedded derivative instrument are not clearly and closely related to the economic characteristics and risks of the host contract, (b) the hybrid instrument that embodies both the embedded derivative instrument and the host contract is not re-measured at fair value under otherwise applicable generally accepted accounting principles with changes in fair value reported in earnings as they occur and (c) a separate instrument with the same terms as the embedded derivative instrument would be considered a derivative instrument subject to the requirements of ASC 815. ASC 815 also provides an exception to this rule when the host instrument is deemed to be conventional, as described. Fair Value of Financial Instruments Effective January 1, 2008, the Company adopted FASB ASC 820-Fair Value Measurements and Disclosures, or ASC 820, for assets and liabilities measured at fair value on a recurring basis. ASC 820 establishes a common definition for fair value to be applied to existing generally accepted accounting principles that require the use of fair value measurements establishes a framework for measuring fair value and expands disclosure about such fair value measurements. The adoption of ASC 820 did not have an impact on the Company’s financial position or operating results, but did expand certain disclosures. ASC 820 defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Additionally, ASC 820 requires the use of valuation techniques that maximize the use of observable inputs and minimize the use of unobservable inputs. These inputs are prioritized below: Level 1: Observable inputs such as quoted market prices in active markets for identical assets or liabilities Level 2: Observable market-based inputs or unobservable inputs that are corroborated by market data Level 3: Unobservable inputs for which there is little no market data, which require the use of the reporting entity’s own assumptions. The Company did not have any Level 2 or Level 3 assets or liabilities as of December 31, 2013, with the exception of its convertible notes payable. The carrying amounts of these liabilities at December 31, 2013 approximate their respective fair value based on the Company’s incremental borrowing rate. Cash is considered to be highly liquid and easily tradable as of December 31, 2013 and therefore classified as Level 1 within our fair value hierarchy. In addition, FASB ASC 825-10-25 Fair Value Option, or ASC 825-10-25, was effective for January 1, 2008. ASC 825-10-25 expands opportunities to use fair value measurements in financial reporting and permits entities to choose to measure many financial instruments and certain other items at fair value. The Company did not elect the fair value options for any of its qualifying financial instruments. 8 Table of Contents Convertible Instruments The Company evaluates and accounts for conversion options embedded in its convertible instruments in accordance with professional standards for “Accounting for Derivative Instruments and Hedging Activities”. Professional standards generally provides three criteria that, if met, require companies to bifurcate conversion options from their host instruments and account for them as free standing derivative financial instruments. These three criteria include circumstances in which (a)the economic characteristics and risks of the embedded derivative instrument are not clearly and closely related to the economic characteristics and risks of the host contract, (b)the hybrid instrument that embodies both the embedded derivative instrument and the host contract is not re-measured at fair value under otherwise applicable generally accepted accounting principles with changes in fair value reported in earnings as they occur and (c)a separate instrument with the same terms as the embedded derivative instrument would be considered a derivative instrument.Professional standards also provide an exception to this rule when the host instrument is deemed to be conventional as defined under professional standards as “The Meaning of “Conventional Convertible Debt Instrument”. The Company accounts for convertible instruments (when it has determined that the embedded conversion options should not be bifurcated from their host instruments) in accordance with professional standards when “Accounting for Convertible Securities with Beneficial Conversion Features,” as those professional standards pertain to “Certain Convertible Instruments.” Accordingly, the Company records, when necessary, discounts to convertible notes for the intrinsic value of conversion options embedded in debt instruments based upon the differences between the fair value of the underlying common stock at the commitment date of the note transaction and the effective conversion price embedded in the note. Debt discounts under these arrangements are amortized over the term of the related debt to their earliest date of redemption. The Company also records when necessary deemed dividends for the intrinsic value of conversion options embedded in preferred shares based upon the differences between the fair value of the underlying common stock at the commitment date of the note transaction and the effective conversion price embedded in the note. ASC 815-40 provides that, among other things, generally, if an event is not within the entity’s control could or require net cash settlement, then the contract shall be classified as an asset or a liability. Results of Operations Company Overview for the year ended December 31, 2013 During the year ended December 31, 2013, we incurred net losses of $1,265,936. Comparison of the results of operations for the year ended December 31, 2013 and 2012 SalesDuring the years ended December 31, 2013 and 2012, sales of our products amounted to $146,169 and $148,034, respectively. While our sales were almost the same year over year, we changed our customer base reducing the amount of free product we give to initial orders. Cost of goods sold. For the fiscal year ended December 31, 2013, cost of goods sold was $93,592 compared to $137,017 for the fiscal year ended December 31, 2012. The decrease in our cost of goods sold in the 2013 period, resulted from our change in sales policy reducing the amount of free product we give to initial orders and purchasing efficiencies from larger raw material orders. Gross profit. For the fiscal year ended December 31, 2013, our gross profit was $52,577 (36% of revenue) compared to $11,017 (7% of revenue) for the fiscal year ended December 31, 2012. The increase in gross profit from 2012 to 2013 was a result of changing the incentives we offer to new accounts. 9 Table of Contents Costs and Expenses General and Administrative.During the year ended December 31, 2013 and 2012, general and administrative expenses amounted to $869,131 and $1,605,766, respectively. The decrease in general and administrative expenses in 2013 resulted from lower salaries, legal expenses, accounting, contract labor, stock based compensation and office expenses. Selling Costs.During the year ended December 31, 2013 and 2012, selling costs amounted to $64,678 and $69,930, respectively.The decrease in selling costs in 2013 resulted from slightly lower advertising expenses. Depreciation. During the year ended December 31, 2013 and 2012, depreciation expense amounted to $7,079 and $6,202, respectively. There were no capital expenditures or disposals in 2013. Depreciation expense increased slightly as a result of addition made in later part of 2012. Financing expenses were $59,196 in 2013 compared to $21,022 during 2012. The primary increase is due to incurred increase in borrowings. Amortization of debt discount was $397,719 in 2013 compared to $6,636 during 2012. The primary increase is due to incurred increase in borrowings and repayment of convertible notes during 2013. (Gain) Loss on change in fair value of derivative liability.As described in our accompanying consolidated financial statements, we issued convertible notes with certain conversion features that have certain reset provisions.All of which, we are required to bifurcate from the host financial instrument and mark to market each reporting period. We recorded the initial fair value of the reset provision as a liability with an offset to equity or debt discount and subsequently mark to market the reset provision liability at each reporting cycle. For the year ended December 31, 2013, we recorded a net gain of $65,544 in change in fair value of the derivative liability including initial non-cash interestas compared to a net loss of $10,977 for the same period the previous year. Going Concern We have an accumulated deficit of $3,950,931 and our current liabilities exceeded our current assets by $772,935 as of December 31, 2013. We may require additional funding to sustain our operations and satisfy our contractual obligations for our planned operations. Our ability to establish the Company as a going concern is may be dependent upon our ability to obtain additional funding in order to finance our planned operations. Liquidity and Capital Resources During the year ended December 31, 2013, our cash flows from operations were not sufficient for us to meet our operating commitments.Our cash flows from operations continue to be, and are expected to continue to be, insufficient to meet our operating commitments. Working Capital.As of December 31, 2013, we had a working capital deficit of $772,935 and cash of $8,342, while at December 31, 2012 we had a working capital deficit of $905,564 and cash of $2,110. The decrease in our working capital deficit is primarily attributable to our accounts payable, notes payable, derivative liabilityand advances from stockholders. We do not expect our working capital deficit to decrease in the near future. Cash Flow.Net cash used in or provided by operating, investing and financing activities for the years ended December 31, 2013 and 2012 were as follows: Year Ended December 31, Net cash used in operating activities $ ) $ ) Net cash used in investing activities $ - $ Net cash provided by financing activities $ $ Net Cash Used in Operating Activities.The changes in net cash used in operating activities are attributable to our net loss adjusted for non-cash charges as presented in the consolidated statements of cash flows and changes in working capital as discussed above. Net Cash Used in Investing Activities.Net cash used in investing activities for the year ended December 31, 2012 was related to purchases and sales of equipment. There were no capital expenditures for the year ended December 31, 2013. Net Cash Provided by Financing Activities.Net cash provided by financing activities relates primarily to cash received from sales of our common stock and issuance of our notes payable as well as capital contributions and advances from shareholders’. 10 Table of Contents Off-Balance Sheet Arrangements We do not have off-balance sheet arrangements. Inflation The effect of inflation on the Company's revenue and operating results was not significant. Contractual Obligations None. Recently Issued Accounting Pronouncements The Company has evaluated recent accounting pronouncements issued by the FASB (including its Emerging Issues Task Force), the AICPA and the SEC and we have not identified any that would have a material impact on the Company’s financial position, or statements. Item 7A – Quantitative and Qualitative Disclosures About Market Risk The Company is a smaller reporting company as defined by Rule 12b-2 under the Exchange Act and is not required to provide the information required under this item. 11 Table of Contents Item 8 – Financial Statements and Supplementary Data See pages F-1 through F-24 following: LIVEWIRE ERGOGENICS, INC. DECEMBER 31, 2013 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS CONTENTS PAGE NO. Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets at December 31, 2013 and 2012 F-2 Consolidated Statements of Operations for the Years EndedDecember 31, 2013 and 2012 F-3 Consolidated Statement of Stockholders’ Deficiencyfor the Two Years Ended December 31, 2013 and 2012 F-4 Consolidated Statements of Cash Flows for the Years EndedDecember 31, 2013 and 2012 F-5 Notes to the Consolidated Financial Statements F-6 – F-24 12 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholdersof LiveWire Ergogenics, Inc. We have audited the accompanying consolidated balance sheet of LiveWire Ergogenics, Inc. (the “Company”) as of December31, 2013 and 2012, and the related consolidated statements of operations, stockholders’ deficit and cash flows for each of the two years in the period ended December 31, 2013. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Company’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of LiveWire Ergogenics, Inc. at December31, 2013 and 2012, and the results of its operations and its cash flows for each of the two years in the period ended December 31, 2013, in conformity with accounting principles generally accepted in theUnited States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 3 to the consolidated financial statements, the Company has sustained net losses and stockholder’s deficit. These conditions raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans in regards to these matters are also described in Note 3.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ RBSM LLP April 14, 2014 New York, New York F-1 Table of Contents LiveWire Ergogenics, Inc. Consolidated Balance Sheets December 31, December 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net - Inventory, net Prepaid and other current assets Total current assets Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accounts payable - related party Notes payable Convertible debentures, net Derivative liability - Advances from stockholders' - Total liabilities STOCKHOLDERS' DEFICIT Preferred stock, $0.0001 par value, 10,000,000 shares authorized Series B convertible preferred stock, $0.0001 par value, 150,000 shares designated ,134,724 and 0 shares issued and outstanding at December 31, 2013 and 2012, respectively, liquidation preference is $1 per share 13 - Common stock, $0.0001 par value, 100,000,000 shares authorized, 86,807,868 and 68,460,139 shares issued and outstanding at December 31, 2013 and 2012, respectively Subscription receivable ) ) Common stock to be issued - 5 Additional paid-in-capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes to the consolidated financial statements are an integral part of these statements. F-2 Table of Contents LiveWire Ergogenics, Inc. Consolidated Statements of Operations For the years ended December 31, Income: Sales $ $ Cost of goods sold Gross Profit Operating Expenses: Selling costs General and administrative costs Depreciation Total Operating Expenses Loss from operations ) ) Other Expenses (Income): (Gain) loss on change in fair value of derivative liability ) Gain on settlement of debt ) ) Gain on sale of property and equipment - ) Amortization of debt discount Interest expense Total other expenses Net Loss Before Provision for Income Taxes $ ) $ ) Income Tax - - Net Loss $ ) $ ) Basic and diluted loss per share $ ) $ ) Weighted average shares outstanding - basic and diluted The accompanying notes to the consolidated financial statements are an integral part of these statements. F-3 Table of Contents LiveWire Ergogenics, Inc. Consolidated Statement of Changes in Stockholders' Deficit Common Stock to be Issued Stock Total Preferred Stock A Preferred Stock B Common Stock Subscription Additional Accumulated Stockholders' Shares Amount Shares Amount Shares Amount Shares Amount Receivable Paid-in Capital Deficit Deficit Balance, December 31, 2011 $ - $
